DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-4 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of foreign Application No. 201711267916.3 filed 12/05/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered if signed and initialed by the Examiner.

Specification
The disclosure is objected to because of the following informalities: 
Typographical error in page 3, line 1 and page 5, line 29, state “MTConnetct protocol interface”, it should read “MTConnect protocol interface”. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 22 of the claim states “MTConnetct protocol interface”, which it is a typographical error, it should read “MTConnect protocol interface”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an adapter unit…configured to perform unified conversion in claim 1
the database storage unit…configured to store the uplink data in claim 1
the agent unit…configured to implement API conversion in claim 1
the real-time agent module…configured to provide a real-time protocol standard in claim 1
the first protocol agent module…configured to provide an uplink data transfer channel in claim 1
the second protocol agent module…configured to provide an uplink data transfer channel in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim elements “an adapter unit…configured to perform unified conversion…”; “the database storage unit…configured to store the uplink data…”; “the 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).

(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan (U.S. Patent No. 7,467,018) in view of Park et al. (U.S. Publication No.  2019/0098113).
As per claim 1, Callaghan discloses an intelligent monitoring gateway for numerical control machine tool based on Internet of Things, which is provided in a communication network composed of an upper computer and a plurality of automated numerical control devices to be monitored, comprising: 
an adapter unit connected to numerical control system corresponding to each automated numerical control device to be monitored, which is configured to perform unified conversion on uplink data of each numerical control system and upload the converted data to a database storage unit via an Ethernet interface  (Callaghan: col. 4, lines 1-9; The remote system 20 can include substantially any type of hardware and/or software (e.g., database application, editing tool, programming tool, communications component, monitoring component) that may interact with the industrial control components 24 which can include programmable logic controllers (PLCs), communications modules and/or I/O modules, whereas the network 30 can include local factory networks (e.g., Ethernet, ControlNet, DeviceNet)…col. 5, lines 43-48; the protocol converter 210 converts/translates the database protocols to other factory protocols at 228 (and vice versa). Such protocols 228 can include Ethernet, ControlNet, DeviceNet, remote I/O protocols, Data Highway and Data Highway+ protocols, Fieldbus, Modbus, Profibus, OLE for Process Control (OPC) and so forth), and to convert downlink data sent by an agent unit into a data format matching each numerical control system and transmit the data format to the corresponding numerical control system  (Callaghan: col. 4, lines 16-25; The protocol converter 46 receives/sends the data 44 in a language associated with the database application 40 and translates the data 44 into a control data format 48 employable by the industrial control components 24 (e.g., PLC data table format, CIP, factory network protocols). Thus, the database application 40 exchanges the data 44 with the industrial control components 24 in a language suitable for storage in a local storage or cache 50 and/or in a remote storage location 54 such as a database server (e.g., store data in a structured row and column format)); 
the database storage unit connected to the adapter unit and the agent unit respectively, which is configured to store the uplink data uploaded by each numerical control system (Callaghan: col. 4, lines 20-25; the database application 40 exchanges the data 44 with the industrial control components 24 in a language suitable for storage in a local storage or cache 50 and/or in a remote storage location 54 such as a database server (e.g., store data in a structured row and column format)); and
the agent unit connected to the adapter unit and database storage unit, which is configured to implement API conversion of the uplink data and downlink data (Callaghan: 16; the protocol converter 46 is adapted to exchange the data 44 via standard database API's SQL, XML, XMLSQL, ADO, RDO, DAO, Embedded SQL and VBSQL, OLE-DB, Oracle Objects for OLE (OO4O), PL/SQL, ODBC, DB-Library, TDS (Tabular Data Stream) format, Server DB Interface (Open Data Services--ODS), and network protocols like NW Link IPX/SPX, NetBEUI, TCP/IP, AppleTalk, Banyan VINES), and is connected to the upper computer by adopting a unified physical interface and a unified protocol standard (Callaghan: col. 4, lines 36-43;This can include utilizing controller tags, data types and/or schema that specify desired elements or data to be stored/accessed and are designed to interact with remote clients and/or servers in the native language or protocol of such systems. In this manner, the industrial control component 24 is viewed as a common database node to the remote system 20 attempting data access. Since the industrial control components 24 employ standard database protocols, complex integrations, configurations, and expensive middleware or software packages for accessing controller data is mitigated); and 
the first protocol agent module can be configured to provide an uplink data transfer channel based on OPCServer protocol interface for the gateway (Callaghan: col. 5, lines 43-48; the protocol converter 210 converts/translates the database protocols to other factory protocols at 228 (and vice versa). Such protocols 228 can include Ethernet, ControlNet, DeviceNet, remote I/O protocols, Data Highway and Data Highway+ protocols, Fieldbus, Modbus, Profibus, OLE for Process Control (OPC) and so forth).
However Callaghan does not explicitly mention the agent unit comprises a real-time agent module, a first protocol agent module and a second protocol agent module, wherein the real-time agent module is connected to the adapter unit and can be configured to provide a real-time protocol standard for the gateway and transmit the downlink data sent by the upper computer to the adapter unit; and the second protocol agent module can be configured to provide an uplink data transfer channel based on MTConnetct protocol interface for the gateway.
However Park teaches:
the agent unit comprises a real-time agent module, a first protocol agent module and a second protocol agent module, wherein the real-time agent module is connected to the adapter unit and can be configured to provide a real-time protocol standard for the gateway and transmit the downlink data sent by the upper computer to the adapter unit (Park: paragraph 0122; software defined gateway 212 is shown to include a real-time ingestion service 304 and a message queue 306. Real-time ingestion service 304 can be configured to receive and handle HTTP(S) posts and other types of real-time data, whereas message queue 306 can be configured to receive and handle messages received via a queuing protocol. In some embodiments, the data received via real-time ingestion service 304 and message queue 306 includes timeseries data and other types of OT data collected by software defined gateway 212 in real-time. Adaptors 308 and 310 can translate the data received via real-time ingestion service 304 and message queue 306 and store the data as timeseries 314); and
the second protocol agent module can be configured to provide an uplink data transfer channel based on MTConnetct protocol interface for the gateway (Park: paragraph 0125; software defined gateway 212 is shown to include northbound protocol adaptors 336, southbound protocol adaptors 342, core services 338, and API services 340. Southbound protocol adaptors 342 may be responsible for the discovery of connected sub-systems including sensors and actuators and for collecting data. Southbound protocol adaptors 342 can be configured to communicate and translate data using industrial control protocols (e.g., MTConnect, OPC, OPC-UA, etc.), process automation protocols (e.g., HART, Profibus, etc.), home automation protocols, or any of a variety of other protocols).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Park with the teachings as in Callaghan. The motivation for doing so would have been in order to use a different communications protocol to communicate with each of the plurality of enterprise applications (Park: paragraph 0005).
As per claim 3, the modified Callaghan teaches the intelligent monitoring gateway for numerical control machine tool based on Internet of Things according to claim 1, wherein the real-time agent module can be configured to, when the upper computer sends the downlink data, parse a corresponding target address code from the downlink data, then convert the downlink data into a data format matching a data system corresponding Callaghan: col. 7, lines 19-34; The command interpreter 434 interacts with a row/column buffer 450, wherein SQL data from the database 420 is translated as the data table and/or network data 440 via a row/column to data table converter 460 (e.g., code that associates row/column data with an industrial control component data format). Similarly, if data is to be sent from the data table and/or network format 440, a data table to row/column converter 464 (e.g., code that associates an industrial control component data format with row/column format) is employed to transmit industrial control component data to the row/column buffer 450 for subsequent storage in the database 420 and/or interaction with the database application 410. The command interpreter 434 thus controls a bi-directional dataflow between the database application 410, database 420, and respective industrial control components in a native language of the database 420).
As per claim 4, the modified Callaghan teaches the intelligent monitoring gateway for numerical control machine tool based on Internet of Things according to claim 1, wherein the first protocol agent module has an open logical interface, and is configured to, in the case that an uplink data transfer channel based on the OPC Server protocol interface is provided for the gateway, mark a source address code of the uplink data and upload the uplink data to the upper computer in general data format and hardware interface form; the second protocol agent module has an open logical interface, and is configured to, in the case that an uplink data transfer channel based on the MTConnect protocol interface is provided for the gateway, mark a source address code of the uplink data and upload the uplink data to the upper computer in general data format and Park: paragraph 0095; Communications interface 204 can also facilitate communications between web services platform 102 and client devices (e.g., computer workstations, laptop computers, tablets, mobile devices, etc.). Web services platform 102 can be configured to communicate with external systems and devices using any of a variety of communications protocols (e.g., HTTP(S), WebSocket, CoAP, MQTT, etc.), industrial control protocols (e.g., MTConnect, OPC, OPC-UA, etc.), process automation protocols (e.g., HART, Profibus, etc.), home automation protocols, or any of a variety of other protocols. Advantageously, web services platform 102 can receive, ingest, and process data from any type of system or device regardless of the communications protocol used by the system or device). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Park with the teachings as in Callaghan. The motivation for doing so would have been in order to use a different communications protocol to communicate with each of the plurality of enterprise applications (Park: paragraph 0005).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Callaghan (U.S. Patent No. 7,467,018), in view of Park et al. (U.S. Publication No.  2019/0098113), in view of Matthias et al. (U.S. Publication No. 2010/0179690), in view of Gaub et al. (U.S. Publication No. 2010/0211196), and further in view of Paul et al. (U.S. Patent No. 7,200,809).

a compatible input interface at least including TCP/IP network interface, Wifi network interface, Ethernet bus interface, Profibus bus interface, and Modbus bus interface (Callaghan: col. 2, lines 31-32; network protocols like NW Link IPX/SPX, NetBEUI, TCP/IP, AppleTalk, and Banyan VINES…col. 5, lines 44-47; such protocols 228 can include Ethernet, ControlNet, DeviceNet, remote I/O protocols, Data Highway and Data Highway+ protocols, Fieldbus, Modbus, Profibus, OLE for Process Control (OPC) and so forth…col. 5, lines 55-61; The system 300 includes an industrial controller 320 communicating to one or more client/server systems 324 across a local factory network (e.g., DeviceNet, ControlNet, Ethernet, DH+, Intranet) and/or a public network 330 such as the Internet. This can also include other communications options such as phone connections and/or wireless interactions); and 
an output physical interface at least including SQL Server data table output interface, OPC output interface, and MTconnect output interface (Callaghan: col. 2, lines 26-36; examples of these API's and underlying protocols are ADO, RDO, DAO, Embedded SQL and VBSQL, OLE-DB, Oracle Objects for OLE (OO4O), PL/SQL, ODBC, DB-Library, TDS (Tabular Data Stream) format, Server DB Interface (Open Data Services--ODS), and network protocols like NW Link IPX/SPX, NetBEUI, TCP/IP, AppleTalk, and Banyan VINES. These will allow client or server devices to transfer data via standard database protocols such as SQL, XML, XMLSQL, to databases, such as relational databases such as Miscrosoft SQL, MySQL, IAnywhere, Sybase Oracle, and Oracle8i, for example…col. 5, lines 44-47; Such protocols 228 can include OLE for Process Control (OPC)…Park: paragraph 0095; industrial control protocols (e.g., MTConnect, OPC, OPC-UA, etc.)).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Park with the teachings as in Callaghan. The motivation for doing so would have been in order to use a different communications protocol to communicate with each of the plurality of enterprise applications (Park: paragraph 0005).
However Callaghan and Park do not explicitly mention RS232 serial port and CAN bus interface.
However Matthias teaches:
RS232 serial port and CAN bus interface (Matthias: paragraph 0043; , the at least one interface may be wireless, in particular may be in the form of a WLAN, Bluetooth, IR or GPRS interface, or may be wired, in particular may be in the form of a PCI, SCSI, Firewire, LAN, Ethernet, USB or RS-232 interface, or else may be in the form of a field bus interface, in particular in the form of a PROFIBUS or CAN bus interface).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Matthias with the teachings as in Callaghan and Park. The motivation for doing so would have been in order to interact with the control/regulation device configured to monitor, control and/or regulate the handling device (Matthias: Abstract).

However Gaub teaches:
RS485 serial port, RS422 serial port, and ASCII text output interface (Gaub: paragraph 0016; the serial interfaces are in the form of an RS232 interface or an RS485 interface or an RS422 interface…paragraph 0018; Information interchange by the communication module via its serial interfaces can advantageously also be carried out using the standard code ASCII (American Standard Code for Information Interchange)).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Gaub with the teachings as in Callaghan, Park, and Matthias. The motivation for doing so would have been in order to use a single programming tool for the central unit and the communication module (Gaub: paragraph 0020).
However Callaghan, Park, Matthias, and Gaub do not explicitly mention Telnet interactive output interface.
However Paul teaches:
Telnet interactive output interface (Paul: col. 1, lines 63-67 and col. 2, line 1; a Telnet Markup Language (TML) is used to replicate the behavior of the database applications. When the device is a client that supports the Telnet protocol, an XSL document is applied to format the XML from the database into a Telnet markup language ("TML")).
Paul: Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449